DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/US2017/031909 filed 05/10/2017  which designated the U.S. and claims the benefit of 62/334,114, filed 05/10/2016. 
Drawings
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
The drawings are objected to under 37 CFR 1.84(p)(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

For example, element(s) “100”, “410”, “420”, and “430” (fig. 4A) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “302” (at least fig. 3A); “312a”, “312b” (at least fig. 3B); “430” (at least fig. 4A); “712”, “714”, “716” (at least fig. 7A). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both “piezoelectric layer” ([0030]) and “pad” ([0045]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “314” ([0045]).  
The drawing(s) is/are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second spring” (at least claim 9) and “surface acoustic wave device” (at least claim 12), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Specification
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “ENERGY HARVESTING APPARATUS AND METHODS FOR DETECTING A VIBRATORY SIGNAL”.
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  
As to claim 11, 
 the Examiner objects to the nomenclature inconsistency of referencing the “capacitive element” (see claim 2) as also the “capacitor” (claim 11); the Examiner suggests consistent terminological referencing 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz et al (US 20060220803 A1; hereafter “Kranz”) in view of Applicant cited Hamel et al (US 20040078662 A1; hereafter “Hamel”) and in further view of Tabib-Azir (US 20170148592 A1; hereafter “Tabib-Azir”).

    PNG
    media_image1.png
    352
    403
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Kranz teaches a vibration transducer module (fig. 1 MEMS shock sensor) for detecting a vibratory signal (vibratory shock), comprising: 
a base (substrate for anchor 6) ([0030] “proof mass structure 1 attached to the substrate (not illustrated) via anchors 6 through proof mass flexures 5”); 
a spring (fig. 1, flexure 5, arbitrarily denoting left) connected to the base (substrate for anchor 6) at a first location (location where flexure 5 connects via anchor 6 to substrate); 
a mass (fig. 1, mass structure 1) mechanically coupled to the spring (fig. 1, flexure 5) at a second location (location where flexure 5 couples to mass structure 1) remote from the first location (location where flexure 5 connects via anchor 6 to substrate), the mass (fig. 1, mass structure 1) comprising a conductive element (fig. 1, contact 2); 
a wall (sidewall for anchor 6 connected to flexure 9 for sidewall contact 7) configured to position a first wall electrode (fig. 1, sidewall contact 7) a selected distance from the first location (location where flexure 5 connects via anchor 6 to substrate), the conductive element (fig. 1, contact 2) positioned and sized to contact the first wall electrode (fig. 1, sidewall contact 7).
Kranz does not teach items: 1) wherein the mass comprises an energy harvester to provide a first voltage signal; and 2) a second wall electrode a selected distance from the first location, wherein the conductive element is positioned and sized to contact the first wall electrode and the second wall electrode.  

    PNG
    media_image2.png
    311
    453
    media_image2.png
    Greyscale

Regarding item 1), Hamel teaches an energy harvester (fig. 3a, energy harvesting device 18) to provide a first voltage signal (voltage via piezo device 20), wherein the energy harvester device (fig. 3a, energy harvesting device 18) is placeable on a mass which can vibrate ([0039] “harvesting vibration”; [0011] “can be attached to a structure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach Hamel’s energy harvester to Kranz’s mass thereby providing the expected benefit of scavenging energy from the small amounts of ambient energy which affects Kranz’s mass (see Kranz, [0007] sensor applicable to systems that scavenge small amounts of power from the environment as an alternative to battery powering), noting in particular that Hamel’s harvested energy can be used as the voltage source for Kranz’s shock monitoring circuitry. Complimentarily, combining Kranz’s mass as a structure for Hamel’s harvester attachment provides a structure capable and for displacement and which further enables a switch activation control means useful for determining when to utilize harvested energy.  The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”
Tabib-Azir fig. 5:

    PNG
    media_image3.png
    273
    496
    media_image3.png
    Greyscale

Tabib-Azir teaches a surface (surface of 168) configured to position a first surface electrode (first electrode of contact electrodes 180) and a second surface electrode (second electrode of contact electrodes 180), a mass (fig. 5, moveable portion 176) with conductive element (connected moveable electrodes 172) positioned and sized to contact the first surface electrode (first electrode of contact electrodes 180) and the second surface electrode (second electrode of contact electrodes 180) (Title “VERY LOW POWER MICROELECTROMECHANICAL DEVICES FOR THE INTERNET OF EVERYTHING”; [0004] “piezoelectric layer can be used to harvest energy from the vibration of the movable portion in response to the environment or the signal that is being sensed”).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute two connectable electrodes for a circuit—as supported by Tabib-Azir’s use of two electrodes—for Kranz’s single wall electrode thereby providing an open at the two electrodes in the circuit to be closed by Kranz’s mass contact electrode upon contact therewith and thus further saving on electrical powering requirements by preventing (via an open) use/loss of scavenged energy, while enabling use of energy when the contact closes the circuit. The Examiner additionally notes that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, only ordinary skill in the art is required to use two connectable electrodes in a circuit instead of a single contactable electrode in a circuit.

Regarding claim 2, which depends on claim 1,
 Kranz teaches when the vibratory signal (vibratory shock) flexes the spring (fig. 1, flexure 5) such that the conductive element (fig. 1, contact 2) contacts the wall electrode (fig. 1, sidewall contact 7), and Kranz also teaches a vibration sensor incorporating the vibration transducer module which further comprises a transmitter signaled by the contact caused by said flexing ([0030] contact closed and shock sensor can be interrogated by external circuitry; [0043] “the shock sensor is used to wake up a microcontroller in an embedded sensing application. In other embodiments, the device is used in standalone applications where the sensor is connected to an RFID tag or other transmitter for remote determination of the shock environment experienced”; The Examiner acknowledges that Kranz does not strictly depict the embodiment shown in fig. 1 as well as the transmitter of [0043] in a single figure; see additional obviousness analysis following)
	While Kranz does not expressly show all of the above claimed features clearly in a single
 depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from Kranz’s generic teachings and specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by the primary reference and as analyzed by the Examiner including the citations and Examiner comments provided above in the reference to the claimed features. The Examiner notes in particular that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kranz’s transmitter for a shock sensor with Kranz’s shock sensor thereby providing the expected advantages as put forth by Kranz and further inclusive of being able to transmit sensed vibratory shock in response to contact closure.
Kranz does not teach items: 1a) a vibration sensor incorporating the module of claim 1, further comprising:
 a rectifier having an input coupled to the energy harvester to receive the first voltage signal and adapted to provide a rectified first voltage signal as an output; 1b) an
 oscillator comprising a capacitive element coupled to receive and maintain a charge corresponding to the rectified first voltage signal from the rectifier, and 2) the oscillator caused to oscillate when the vibratory signal flexes the spring such that the conductive element contacts the first wall electrode and the second wall electrode.  
 
Regarding item 1) and pertinent to items 1b) and 2), Hamel teaches a vibration sensor (fig. 3a) comprising a rectifier (fig. 3a, rectifier 40) having an input coupled to the energy harvester (fig. 3a, energy harvesting device 18) to receive the first voltage signal (voltage via piezo device 20) and adapted to provide a rectified first voltage signal as an output, an 
oscillator (fig. 3a, components downstream of rectifier, including capacitor 42 and controller 46 and transmitter 44; at least at once envisaged, additional obviousness analysis follows) comprising a capacitive element (fig. 3a, storage capacitor 42) coupled to receive and maintain a charge corresponding to the rectified first voltage signal from the rectifier (fig. 3a, rectifier 40), and the oscillator (fig. 3a, components downstream of rectifier, including capacitor 42 and controller 46 and transmitter 44) caused to oscillate based on the vibratory signal and a switch (fig. 3a, switch Q1) ([0046] “StrainLink wireless sensor transmitters”; [0094] “oscillators to facilitate wireless communications”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hamel’s energy harvester with Kranz’s system for the same combination and motivation provided for claim 1. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Hamel’s rectifying and transmitting circuitry with Kranz’s system thereby providing the expected benefits of converting, storing, and using scavenged vibrational power including for transmission of vibrational sensing—in this case Kranz’s vibratory shocks.
Regarding item 1b), the Examiner acknowledges that Hamel does not explicitly label an oscillator in fig. 3a, however, the Examiner’s position is that one of ordinary skill in the art would at once envisage that the depicted embodiment of fig. 3a would include an oscillator for facilitating the wireless communication transmitting, or, nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a wireless communication oscillator with Hamel’s communication portion for the expected purpose of facilitating said wireless communication in a conventional manner.
Regarding item 2), Tabib-Azir teaches a surface (surface of 168) configured to position a first surface electrode (first electrode of contact electrodes 180) and a second surface electrode (second electrode of contact electrodes 180), a mass (fig. 5, moveable portion 176) with conductive element (connected moveable electrodes 172) positioned and sized to contact the first surface electrode (first electrode of contact electrodes 180) and the second surface electrode (second electrode of contact electrodes 180) to close a circuit ([0051]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute two connectable electrodes for a circuit—as supported by Tabib-Azir’s use of two electrodes—for Kranz’s single wall electrode for the same combination and motivation provide for claim 1.
Therefore, Kranz as modified (see above) suggests that the oscillator (rectified powered oscillator for a transmitter as modified by Hamel) is caused to oscillate when the vibratory signal (vibratory shock) flexes the spring (Kranz, fig. 1, flexure 5) such that the conductive element (Kranz, fig. 1, contact 2; acting as circuit switch) contacts the first wall electrode and the second wall electrode (Kranz sidewall contact 7 modified to be two wall electrodes as supported by Tabib-Azir).

Regarding claim 13, which depends on claim 2, 
 Kranz does not teach a full-wave rectifier.
Hamel teaches a vibration sensor (fig. 3a) comprising a rectifier (fig. 3a, rectifier 40) having an input coupled to the energy harvester (fig. 3a, energy harvesting device 18) to receive the first voltage signal (voltage via piezo device 20) and adapted to provide a rectified first voltage signal as an output, wherein the rectifier is a full-wave rectifier ([0065] “Schottky barrier rectifier bridge rectifier 40”; Examiner notes that the Schottky diode bridge rectifier is a classic circuit used for full-wave rectification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hamel’s rectifying and transmitting circuitry with Kranz’s system for the same combination and motivation provided for claim 2. The Examiner additionally notes that the full-wave rectification has advantageous efficiency compared to half-wave.

Claim(s) 3, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel, Tabib-Azir, and in further view of Galchev et al (US 20110140577 A1; hereafter “Galchev”).
Regarding claim 3 and claim 5 and claim 10, where claim 3 depends on claim 1 and where claim 5 depends on claim 3 and where claim 10 depends on claim 3, 
 Kranz does not teach an energy harvester, nor (claim 3) wherein the energy harvester comprises a piezoelectric bimorph comprising a first conductive layer and a second conductive layer, and a piezoelectric layer extending therebetween to provide the first voltage signal, nor (claim 5) wherein the piezoelectric bimorph is a spiral bimorph, nor (claim 10) wherein the piezoelectric layer comprises lead zirconate titanate.  
Hamel teaches the energy harvester (fig. 3a, energy harvesting device 18) comprising a piezoelectric layer (piezoelectric layer of piezo device 20) to provide a first voltage signal, wherein the piezoelectric layer (piezoelectric layer of piezo device 20) comprises lead zirconate titanate (PZT) (Title “Energy harvesting for wireless sensor operation and data transmission”; [0030] “invention is an energy harvesting system comprising a piezoelectric transducer and a rectifier”; [0043] “PZT materials hold the most promise”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hamel’s PZT piezoelectric energy harvester with Kranz’s system for the same combination and motivation provided for claim 1.
Kranz as modified by Hamel still does not teach wherein the piezoelectric energy harvester  comprises a spiral bimorph piezoelectric comprising a first conductive layer and a second conductive layer, and the piezoelectric layer extending therebetween.

    PNG
    media_image4.png
    336
    471
    media_image4.png
    Greyscale

Galchev teaches an energy harvester (fig. 11, spiral PZT scavenger) comprises a spiral bimorph piezoelectric comprising a first conductive layer and a second conductive layer, and the piezoelectric layer extending therebetween, wherein the piezoelectric layer comprises lead zirconate titanate ([0003] “The invention relates generally to power scavenging and, more particularly, to electrical energy harvesting from low frequency ambient mechanical vibrations”; [0049] “To further decrease the spring constant of the structure while limiting the footprint of the device, the beam is shaped as a spiral” and “commercial lead zirconate titanate (PZT) bimorph is used consisting of a brass shim sandwiched between two sheets of PZT-5A4E”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Galchev’s spiral PZT piezoelectric bimorph energy harvester design with Kranz’s modified by Hamel piezoelectric energy harvester thereby providing larger strains with weaker forces while limiting the footprint, improving reliability, and conveniently using an off-the-shelf commercial PZT bimorph.

Claim(s) 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel, Tabib-Azir, and in further view of Hada et al (US 20150013457 A1; hereafter “Hada”).

Regarding claim 4, which depends on claim 1, 
Kranz teaches wherein the spring (fig. 1, flexure 5) is a coiled spring (fig. 1, flexure 5).
Kranz does not teach wherein the spring is a serpentine spring.

    PNG
    media_image5.png
    420
    430
    media_image5.png
    Greyscale

Hada teaches a serpentine spring (fig. 1B, vibrating beam 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Hada’s spring serpentine shape for Kranz’s coiled spring shape thereby enabling optimization for in-plane displacements to provide for better electrical connections between Hada’s wall and mass contacts upon displacement of the mass.

Regarding claim 6 and claim 7 and claim 8, where claim 6 depends on claim 1 and where claim 7 depends on claim 6 and where claim 8 depends on claim 7, 
 Kranz is unclear/doesn’t explicitly teach as to whether (claim 6) the base (substrate for anchor 6) constitutes a portion of a frame extending in more than one direction around the mass (fig. 1, mass structure 1), whether (claim 7) the wall constitutes a portion of the frame, and whether (claim 8) the frame is a single integrated structure (the Examiner notes that the geometry of the placement of the opposing anchors connected to the same substrate is suggestive of a single surrounding walled-frame, however details thereof are omitted)
Hada teaches wherein a base constitutes a portion of a frame (fig. 1B, frame-shaped fixation member 12) extending in more than one direction around the mass (fig. 1B, weight member 14), wherein the wall (wall of frame-shaped fixation member 12) constitutes a portion of the frame (fig. 1B, frame-shaped fixation member 12), and wherein the frame (fig. 1B, frame-shaped fixation member 12) is a single integrated structure ([0048] “the fixation member 12 preferably is a frame-shaped member with a rectangular or substantially rectangular external shape”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hada’s frame-like shape with Kranz’s base thereby providing increased structural support including for rigidity, durability, and protection. The Examiner additionally notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to integrate into a single surrounding frame Kranz’s wall and base portions.
	
Regarding claim 9, which depends on claim 6, 
 Kranz as modified (by Hada, see claim 6) suggests further comprising a second spring (fig. 1, flexure 5, denoting right) mechanically coupling the mass (fig. 1, mass structure 1) to the frame (walled substrate; modified by Hada to explicitly be a frame).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel, Tabib-Azir, and in further view of Storr (LC Oscillator Tutorial and Tuned LC Oscillator Basics; hereafter “Storr”).
Regarding claim 11, which depends on claim 2, 
 Kranz as modified by Hamel suggests the wherein the oscillator (Hamel, fig. 3a, components downstream of rectifier, including capacitor 42 and controller 46 and transmitter 44; see analysis of claim 2) comprises the capacitor (Hamel, fig. 3a, storage capacitor 42). 
Kranz as modified (particularly by Hamel) is silent to wherein the oscillator further comprises an inductive element coupled to the capacitor.  
The following figure is merely provided as a courtesy visualization aid to the Applicant for the absent figure in the archived version of the Storr’s Basic LC Oscillator Tank Circuit, and does not formally constitute prior art utilized as part of the rejection (figure for this basic, i.e., well known and conventional, depicted circuit is taken from a recent online version of said prior art):

    PNG
    media_image6.png
    217
    347
    media_image6.png
    Greyscale

However, LC oscillator circuits are conventional circuits well known in the art—as supported by the archived version of Wayne Storr’s basic electronics tutorial site LC oscillator Basics page with section on Basic LC Oscillator Tank Circuit—and the inductive element coupled to the capacitor is utilized for producing electromagnetic fields via the inductor (section Basic LC Oscillator Tank Circuit “The circuit consists of an inductive coil, L and a capacitor, C. The capacitor stores energy in the form of an electrostatic field and which produces a potential (static voltage) across its plates, while the inductive coil stores its energy in the form of an electromagnetic field. The capacitor is charged up to the DC supply voltage, V by putting the switch in position A.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple an inductor to Kranz’s modified by Hamel capacitor to form a conventional LC oscillator circuit for the above noted expected advantage of utilization for electromagnetic interfacing in a well-known and common manner and therefore increasing versatility and marketability.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel, Tabib-Azir, and in further view of Boyd (US 20160000061 A1; hereafter “Boyd”).
Regarding claim 12, which depends on claim 2, 
 Kranz as modified (particularly by Hamel) is silent to wherein the oscillator is a surface acoustic wave device.  
Boyd teaches wherein the oscillator is a surface acoustic wave device ([0023] “a surface acoustic wave (SAW) oscillator to better withstand the high shock experienced during the rapid acceleration of launch and the rapid deceleration at impact”; [0038] “Optionally, the power source could include an energy harvesting element such as a piezoelectric element”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Boyd’s SAW oscillator for Kranz’s modified (particularly by Hamel) oscillator thereby making the oscillator more robust including for withstanding high shock/impact/acceleration events. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel.
Regarding independent claim 14,
 Kranz teaches a method of sensing a vibratory signal (vibratory shock), comprising: 
vibrating (vibratory shock) a mass-spring system (flexure 5 - mass structure 1) comprising a mass (fig. 1, mass structure 1) and a conductive element (fig. 1, contact 2) for activating circuitry ([0030] contact closed and shock sensor can be interrogated by external circuitry; [0043] “the shock sensor is used to wake up a microcontroller in an embedded sensing application. In other embodiments, the device is used in standalone applications where the sensor is connected to an RFID tag or other transmitter for remote determination of the shock environment experienced”; see analysis of apparatus claims 1-2 for additional structural details).
Kranz does not teach: wherein the mass comprises an energy harvester, nor transferring a charge from the energy harvester through a rectifier to a capacitor of an oscillator; and generating an oscillatory signal by activating the oscillator with the conductive element.
Hamel teaches vibrating an energy harvester (fig. 3a, energy harvesting device 18) to provide a first voltage signal (voltage via piezo device 20), wherein the energy harvester device (fig. 3a, energy harvesting device 18) is placeable on a mass which can vibrate ([0039] “harvesting vibration”; [0011] “can be attached to a structure”);
 transferring a charge from the energy harvester (fig. 3a, energy harvesting device 18) through a rectifier (fig. 3a, rectifier 40) to a capacitor (fig. 3a, storage capacitor 42) of an oscillator (fig. 3a, components downstream of rectifier, including capacitor 42 and controller 46 and transmitter 44; at least at once envisaged, additional obviousness analysis follows); and 
generating an oscillatory signal by activating the oscillator (fig. 3a, components downstream of rectifier, including capacitor 42 and controller 46 and transmitter 44) with a switch (fig. 3a, switch Q1) ([0046] “StrainLink wireless sensor transmitters”; [0094] “oscillators to facilitate wireless communications”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach Hamel’s energy harvester to Kranz’s mass thereby providing the expected benefit of scavenging energy from the small amounts of ambient energy which affects Kranz’s mass (see Kranz, [0007] sensor applicable to systems that scavenge small amounts of power from the environment as an alternative to battery powering), noting in particular that Hamel’s harvested energy can be used as the voltage source for Kranz’s shock monitoring circuitry. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Hamel’s rectifying and transmitting circuitry with Kranz’s system thereby providing the expected benefits of converting, storing, and using scavenged vibrational power including for transmission of vibrational sensing—in this case Kranz’s vibratory shocks. Complimentarily, combining Kranz’s mass as a structure for Hamel’s harvester attachment provides a structure capable and for displacement and which further enables a switch activation control means useful for determining when to utilize harvested energy.  The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”
The Examiner acknowledges that Hamel does not explicitly label an oscillator in fig. 3a, however, the Examiner’s position is that one of ordinary skill in the art would at once envisage that the depicted embodiment of fig. 3a would include an oscillator for facilitating the wireless communication transmitting, or, nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a wireless communication oscillator with Hamel’s communication portion for the expected purpose of facilitating said wireless communication in a conventional manner.
Therefore, Kranz as modified (see above) suggests generating an oscillatory signal by activating the oscillator (rectified powered oscillator for a transmitter as modified by Hamel) with the conductive element (Kranz, fig. 1, contact 2; acting as circuit switch).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel in further view of Galchev.
Regarding claim 15 and claim 16, where claim 15 depends on claim 14 and where claim 16 depends on claim 15, 
 Kranz does not teach an energy harvester, nor (claim 15) wherein the energy harvester comprises a piezoelectric bimorph to generate the charge, nor (claim 16) wherein the piezoelectric bimorph is a spiral bimorph.  
Hamel teaches the energy harvester (fig. 3a, energy harvesting device 18) comprising a piezoelectric layer (piezoelectric layer of piezo device 20) to provide a first voltage signal, wherein the piezoelectric layer (piezoelectric layer of piezo device 20) comprises lead zirconate titanate (PZT) (Title “Energy harvesting for wireless sensor operation and data transmission”; [0030] “invention is an energy harvesting system comprising a piezoelectric transducer and a rectifier”; [0043] “PZT materials hold the most promise”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hamel’s PZT piezoelectric energy harvester with Kranz’s system for the same combination and motivation provided for claim 14.
Kranz as modified by Hamel still does not teach wherein the piezoelectric energy harvester  comprises a spiral bimorph piezoelectric.
Galchev teaches an energy harvester (fig. 11, spiral PZT scavenger) comprises a spiral bimorph piezoelectric to generate a charge, the spiral bimorph piezoelectric comprising a first conductive layer and a second conductive layer, and the piezoelectric layer extending therebetween, wherein the piezoelectric layer comprises lead zirconate titanate ([0003] “The invention relates generally to power scavenging and, more particularly, to electrical energy harvesting from low frequency ambient mechanical vibrations”; [0049] “To further decrease the spring constant of the structure while limiting the footprint of the device, the beam is shaped as a spiral” and “commercial lead zirconate titanate (PZT) bimorph is used consisting of a brass shim sandwiched between two sheets of PZT-5A4E”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Galchev’s spiral PZT piezoelectric bimorph energy harvester design with Kranz’s modified by Hamel piezoelectric energy harvester thereby providing larger strains with weaker forces while limiting the footprint, improving reliability, and conveniently using an off-the-shelf commercial PZT bimorph.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel and in further view of Storr.
Regarding claim 17, which depends on claim 14, 
 Kranz as modified by Hamel suggests wherein the oscillator (Hamel, fig. 3a, components downstream of rectifier, including capacitor 42 and controller 46 and transmitter 44; see analysis of claim 2) comprises the capacitor (Hamel, fig. 3a, storage capacitor 42), and generating an oscillatory signal by activating the oscillator (rectified powered oscillator for a transmitter as modified by Hamel) with the conductive element (Kranz, fig. 1, contact 2; acting as circuit switch).
Kranz as modified (particularly by Hamel) is silent to wherein the oscillator further comprises an inductive element coupled to the capacitor, wherein the step of generating an oscillatory signal comprises connecting the capacitor to the inductive element.
However, LC oscillator circuits are conventional circuits well known in the art—as supported by the archived version of Wayne Storr’s basic electronics tutorial site LC oscillator Basics page with section on Basic LC Oscillator Tank Circuit—and generating an oscillatory signal comprises connecting the capacitor to the inductive element and is utilized for producing electromagnetic fields via the inductor (section Basic LC Oscillator Tank Circuit “The circuit consists of an inductive coil, L and a capacitor, C. The capacitor stores energy in the form of an electrostatic field and which produces a potential (static voltage) across its plates, while the inductive coil stores its energy in the form of an electromagnetic field. The capacitor is charged up to the DC supply voltage, V by putting the switch in position A.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple an inductor to Kranz’s modified by Hamel capacitor to form a conventional LC oscillator circuit for the above noted expected advantage of utilization for electromagnetic interfacing in a well-known and common manner and therefore increasing versatility and marketability.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Applicant cited Hamel and in further view of Boyd.

 Regarding claim 18, which depends on claim 14, 
 Kranz as modified (particularly by Hamel) is silent to wherein the oscillator is a surface acoustic wave device.  
Boyd teaches wherein the oscillator is a surface acoustic wave device ([0023] “a surface acoustic wave (SAW) oscillator to better withstand the high shock experienced during the rapid acceleration of launch and the rapid deceleration at impact”; [0038] “Optionally, the power source could include an energy harvesting element such as a piezoelectric element”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Boyd’s SAW oscillator for Kranz’s modified (particularly by Hamel) oscillator thereby making the oscillator more robust including for withstanding high shock/impact/acceleration events. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes the following in particular (including Examiner paraphrasing):

    PNG
    media_image7.png
    359
    476
    media_image7.png
    Greyscale

Title “ENERGY HARVESTER”; piezoelectric energy harvester; switch for discharging  


    PNG
    media_image8.png
    335
    444
    media_image8.png
    Greyscale

Title “DEVICE AND SYSTEM FOR HARVESTING ENERGY”


    PNG
    media_image9.png
    408
    329
    media_image9.png
    Greyscale

Title “Piezoelectric Power Generation Device”


    PNG
    media_image10.png
    342
    472
    media_image10.png
    Greyscale

[0047] SAW controlled oscillator

    PNG
    media_image11.png
    282
    476
    media_image11.png
    Greyscale

vibration, tilt, shock/acceleration, open contact pair 64


    PNG
    media_image12.png
    310
    451
    media_image12.png
    Greyscale

Title “Self-powered switch initiation system”

    PNG
    media_image13.png
    314
    441
    media_image13.png
    Greyscale

Title “Self-powered switching device”; bimorph

    PNG
    media_image14.png
    716
    480
    media_image14.png
    Greyscale


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856